I concur on the ground that the infirmity in the description of the properties as contained in the delinquent tax list advertised in the Box Elder Journal, and in the Tax Sale Certificates and in the advertisement for the May sale were not matters of informality as meant by 80-11-7, R.S.U. 1933 but were substantial defects which prevented the defendant from obtaining a good tax title. I find it unnecessary to make any commitment as to whether the description in the assessment book would invalidate the assessment.
I do not see that we have in this case any question of equities and therefore deem it unnecessary to express an opinion that "there are no equities on appellant's side in this case" or that "it tends to offend one's sense of justice."
I think the lower court may require the plaintiff to pay to the defendant the amount of purchase price paid to the county together with interest thereon as a condition for entering the decree in accordance with the principles laid down in Burton v.Hoover, 93 Utah 498, 74 P.2d 652, and Bolognese v.Anderson, 87 Utah 455, 49 P.2d 1034, in the opinion denying rehearing. *Page 547